/H-«-/¥
                                         ELECTRONIC RECORD


COA #       10-14-00035-CR                           OFFENSE:         Sexual Abuse of a Child


STYLE:      Eric Ray Martinezv.TheState of Texas     COUNTY:          McLennan


TRIAL COURT:             54th District Court                                               MOTION
TRIAL COURTS:            2012-1154-C2                   FOR REHEARING IS:
TRIAL COURT JU DGE:      Hon. Matt Johnson              DATE:
DISPOSITION:       Affirrned                           JUDGE:




DATE:         October 9 2014

JUSTICE:      Chief Justice Gray        PC

PUBLISH:                                DNP:


CLK RECORD:        April 1, 2014                   SUPP CLK RECORD:
RPT RECORD:        May 7, 2014                     SUPP RPT RECORD:
STATE BR:          September 8, 2014               SUPP BR:
APPBR:             June 12, 2014                   PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                        CCA #
                                                                             m* -m
    APPELLANTS                     Petition                   Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                           DATE:

                                                              JUDGE:

DATE:         0i/tyt*0tr
                *+m                                           SIGNED:                       PC:

JUDGE:             pnA     fyt^yUh-—                          PUBLISH:                     DNP:




                   MOTION FOR REHEARING IN                    MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                         ON

JUDGE:                                                        JUDGE: